Case: 13-60665      Document: 00512709368         Page: 1    Date Filed: 07/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 13-60665
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           July 23, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk


GURGIT SINGH, also known as Jurgit Singh,

                                                 Petitioner,

versus.

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                 Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 200 239 148




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       Gurgit Singh, a native and citizen of India, petitions for review of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60665     Document: 00512709368     Page: 2   Date Filed: 07/23/2014


                                  No. 13-60665

decision of the Board of Immigration Appeals (“BIA”) affirming the decision of
an Immigration Judge (“IJ”) to deny Singh’s request for asylum and withhold-
ing of removal. The IJ recited numerous inconsistencies upon which he based
his credibility finding, and the BIA recounted many of those inconsistencies in
its decision. Singh has not shown that the totality of the circumstances under-
lying the credibility finding, as explained by the IJ and BIA, compels a different
conclusion. See Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009).
      The petition is DENIED.




                                        2